Exhibit 14.1 Gen2Media Corporation Code of Conduct and Ethics This Code of Conduct and Ethics (this “Code”) of Gen2Media Corporation (the “Company”) outlines expected behaviors of all of our directors, officers and employees including our senior executive and financial officers. This Code addresses responsibility for proper behavior and the standards to which we hold corporate officers and employees. Also included is a listing of our standards and values. This Code does not cover every issue that may arise, but it sets out basic principles to guide the directors, officers and employees of the Company. All Company directors, officers and employees should conduct themselves accordingly and seek to avoid even the appearance of improper behavior in any way relating to the Company. Any director or officer who has any questions about this Code should consult the Chief Executive Officer (“CEO”), the Chief Financial Officer (“CFO”) or the Company’s outside counsel as appropriate in the circumstances. If an employee has any questions about this Code, the employee should ask his or her supervisor how to handle the situation. Scope This Code is intended to deter wrongdoing and to promote the following: · honest and ethical conduct, including the ethical handling of actual or apparent conflicts of interest between personal and professional relationships; · full, fair, accurate, timely and understandable disclosure in reports and documents the Company files with, or submits to, the Securities and Exchange Commission (the “SEC”) and in other public communications made by the Company; · compliance with applicable governmental rules and regulations and the rules of any exchange or quotation system on which the Company’s securities are listed or quoted; · prompt internal reporting of violations of this Code to the appropriate person or persons identified in this Code; and · accountability for adherence to this Code. Responsibility for Proper Behavior Every person affiliated with the Company, from entry-level positions through senior management and our Board of Directors (the “Board”), plays a role in our compliance efforts. As such, every person has a responsibility to know what is in this Code, how the compliance program works and what steps to take if something appears contrary to this Code. Since we take our compliance responsibilities seriously, we may have to take swift and deliberate action if we feel that a member of the team is not living up to their compliance responsibilities. This action can range from a simple warning to correct behavior up to and including termination if errant behavior remains uncorrected.
